     Case 2:20-cr-00471-JAK Document 29 Filed 02/11/21 Page 1 of 5 Page ID #:106



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0552
 7        Facsimile: (213) 894-2927
          E-mail:    Reema.El-Amamy@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               CR No. 20-00471-JAK

14             Plaintiff,                    GOVERNMENT’S SENTENCING POSITION

15                   v.

16   DECKER HAYES RAMSAY,

17             Defendant.

18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Reema M. El-Amamy,
23   hereby files its sentencing position for defendant Ramsay.
24   //
25   //
26   //
27   //
28   //
     Case 2:20-cr-00471-JAK Document 29 Filed 02/11/21 Page 2 of 5 Page ID #:107



 1        The government’s position is based upon the attached statement,

 2   the files and records in this case, and such further evidence and

 3   argument as the Court may permit.

 4   Dated: February 11, 2021             Respectfully submitted,

 5                                        TRACY L. WILKISON
                                          Acting United States Attorney
 6
                                          CHRISTOPHER D. GRIGG
 7                                        Assistant United States Attorney
                                          Chief, National Security Division
 8

 9                                        /s/ Reema M. El-Amamy
                                          REEMA M. EL-AMAMY
10                                        Assistant United States Attorney

11                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:20-cr-00471-JAK Document 29 Filed 02/11/21 Page 3 of 5 Page ID #:108



 1                                GOVERNMENT’S POSITION
 2        On April 12, 2018, in Los Angeles County, in a matter within the

 3   jurisdiction of the executive branch of the government of the United

 4   States, specifically, the United States Office of Personnel

 5   Management National Background Investigations Bureau, defendant

 6   Ramsay knowingly and willfully made a materially false, fictitious,

 7   and fraudulent statement on an Electronic Questionnaire for

 8   Investigations Processing.      See Presentence Report (“PSR”) at ¶ 10.

 9   Defendant Ramsay represented that he had never been a member of an

10   organization that advocates or practices commission of acts of force

11   or violence to discourage others from exercising their rights under

12   the United States Constitution or any state of the United States with

13   the specific intent to further such action.         Id.   Defendant Ramsay

14   then well knew that he had been a member of both Vanguard America and

15   Aryan Underground, and he lied on the form in order to obtain a

16   security clearance and maintain employment at Company #1, a cleared

17   defense contractor.    Id.    Vanguard America is a group that opposes

18   multiculturalism and believed in white separatism, which is the idea

19   that white people should exist separately from all inferior, non-

20   white races, whether by establishing an all-white community somewhere

21   or removing nonwhites from their midst.        Id. at ¶ 9.    Aryan

22   Underground is a group that was established in or around 2017, and

23   the group upheld National Socialist or Nazism ideology, used the

24   swastika, and focused on the principles laid out by Adolf Hitler and

25   others.   Id.

26        The government agrees with the United States Probation Office

27   (“USPO”) that, pursuant to U.S.S.G. § 2B1.1, the Base Offense Level

28   in this matter is 6.     See PSR at ¶ 17.     Defendant has a criminal
     Case 2:20-cr-00471-JAK Document 29 Filed 02/11/21 Page 4 of 5 Page ID #:109



 1   history category of I.     Id. at ¶ 31.    After acceptance of

 2   responsibility, defendant’s Total Offense Level is 4, and his
 3   sentencing guideline range is 0-6 months.        Since the applicable
 4   guideline range is in Zone A of the Sentencing Table, a condition

 5   requiring a period of community confinement, home detention, or

 6   intermittent confinement may be imposed.        Id. at ¶ 69.

 7        While the government recognizes that defendant demonstrated very

 8   early acceptance of responsibility in this matter, he nevertheless

 9   engaged in very serious criminal conduct.        As such, the government

10   believes that a period of home detention should be imposed in

11   addition to a period of supervised release.         Therefore, the

12   government recommends that the defendant be sentenced to two months’

13   home detention, and be placed on supervised release for two years

14   with the terms and conditions recommended by the USPO.           The

15   government does recommend that defendant perform 100 hours of

16   community service as defendant suggested.        The government maintains

17   that the sentence takes into consideration the 18 U.S.C. § 3553(a)

18   factors, and is not greater than necessary to achieve those goals.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                          2
     Case 2:20-cr-00471-JAK Document 29 Filed 02/11/21 Page 5 of 5 Page ID #:110



 1   It reflects the very serious nature of the offense, promotes respect

 2   for the law, provides just punishment for a serious offense, and

 3   affords adequate deterrence to defendant’s conduct in a manner that a

 4   lower sentence would not.

 5   Dated: February 11, 2021             Respectfully submitted,

 6                                        TRACY L. WILKISON
                                          Acting United States Attorney
 7
                                          CHRISTOPHER D. GRIGG
 8                                        Assistant United States Attorney
                                          Chief, National Security Division
 9

10                                        /s/ Reema M. El-Amamy
                                          REEMA M. EL-AMAMY
11                                        Assistant United States Attorney

12                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
